376 S.C. 1 (2007)
654 S.E.2d 835
In the Matter of William Glenn ROGERS, Jr., Respondent.
Supreme Court of South Carolina.
December 12, 2007.

ORDER
Respondent was suspended on December 10, 2007, for a period of sixty (60) days, retroactive to August 17, 2007. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted and he is hereby reinstated to the practice of law in this state.
JEAN H. TOAL, CHIEF JUSTICE.
   s/ Daniel E. Shearouse
        Clerk